Citation Nr: 1456455	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received for a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with bipolar disorder and PTSD.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the October 2014 hearing transcript, are relevant to the Veteran's claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2002, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence received since the October 2002 decision is not cumulative or redundant, and does relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  Evidence submitted subsequent to the October 2002 rating decision, denying the Veteran's claim for service connection for PTSD, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for PTSD, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim for service connection for PTSD was previously denied in October 2002 because the Veteran had not shown that he had PTSD related to an in-service event.  The October 2002 Rating Decision became final because the Veteran did not file a notice of disagreement.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen his previously-denied claim for service connection for PTSD in October 2008.  A November 2009 Rating Decision reopened the claim, but continued the previous denial.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes the Veteran's statements regarding his claimed stressor.  (See November 2008 statement, January 2009 statement, December 2012 statement, and the October 2014 hearing transcript).  The Veteran contends that he lost a tool while performing routine maintenance on an aircraft, and that aircraft later crashed and four people from his squadron were killed.  The Veteran has stated that he was responsible for the tool and was told by his senior chief petty officer that he should lie about the missing tool.  Additionally, development performed by the RO during the course of the appeal indicates that the Veteran's stressor has been verified.  In August 2009, the RO issued a memo confirming the Veteran's claimed stressor occurred.  Specifically, information received from the Department of the Navy, Naval Safety Center indicates that an aircraft was lost at sea during "Carrier, General Purpose" night operations in November 1987; the information reflects that four people were killed and the flight originated from the USS Midway, where the Veteran was stationed at the time.  

This information regarding the confirmation of the Veteran's stressor is new, as a stressor was not corroborated at the time of the first denial.  This evidence also pertains to one of the reasons the Veteran's claim for PTSD was originally denied, namely, that his stressor had not been verified.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received; the appeal is granted to this extent. 


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on the merits.

The Veteran's entrance examination in June 1985 was normal; the Veteran did not report a history of depression, excessive worry, or nervous trouble of any sort, and no problems were noted on clinical evaluation.  Upon discharge in September 1989, the Veteran was provided an examination, and no neurologic or psychiatric problems were noted during the clinical evaluation.  Again, he denied a history of depression, excessive worry, or nervous trouble of any sort.  The Veteran's service treatment records are silent as to any psychiatric disorder complaints or diagnoses.

Post-service VA and private treatment records show that the Veteran has received intermittent treatment for various psychiatric disorders, including bipolar disorder and PTSD.  

The Veteran was provided psychiatric evaluations by a private psychiatrist, Dr. B., in February 1999 and April 2004.  In February 1999, the Veteran reported a history of traumatic family events that he experienced before entering active duty.  The Veteran reported two in-service traumatic events.  First, he described an incident that occurred while he was sitting in an open air bar in Thailand, when the man next to him "grabbed a policeman's gun because he wanted to look at it."  The Veteran told the examiner that the police officer shot the man and that brain material hit the Veteran.  The Veteran reported that he swam in the ocean to wash off and changed clothes after this occurred.  The Veteran also told the examiner about the incident involving the missing tool that he believes caused the plane crash while he was aboard the USS Midway.  The Veteran explained that he was a "plane captain safety inspector" and that he was responsible for the plane that crashed.  He stated that his "mood got really dark after that" and indicated that he felt guilty.

Upon examination, the Veteran described moods "consistent with mania."  He also described periods of depression, feelings of worthlessness, inappropriate guilt, decreased ability to concentrate, and at times, suicidal thoughts.  The Veteran described a traumatic incident that occurred after service when "a gun was held to him in front of his home and he feared for the life of his wife and son as well as himself."  The Veteran described re-experiencing the traumatic event and told the examiner that he has recurrent dreams about it.  The Veteran reported feelings of estrangement from others, diminished interest and participation in significant life activities as well as some symptoms of mania including increased arousal, hypervigilance, and an exaggerated startle response.  

The Veteran was afforded a VA examination in conjunction with his claim for service connection in September 2009.  The examiner reviewed the claims file and noted the two private psychological examinations the Veteran underwent by Dr. B in 1999 and 2004.  The examiner noted that the Veteran was seen by psychiatrists doing court assessments and that the Veteran was diagnosed at a Wyoming VA with PTSD and bipolar disorder.  The examiner noted that after service, the Veteran had experienced the death of three relatives, including two brothers.  The examiner also noted the incident where the Veteran had been attacked in front of his home in the past and the one where the Veteran witnessed a police officer shoot a man sitting next to him at a bar.  The Veteran discussed his history of trouble with the law over the years; specifically, the examiner noted that a psychiatrist's report within the claims file indicates that the Veteran "wanted to be punished and be in jail because he felt guilty about the incident in the Navy" and that he felt responsible for the deaths of his fellow servicemen who were killed in the airplane crash.  The Veteran also discussed his substance abuse habits and his legal troubles.  The Veteran stated that his sleep is "erratic."  He told the examiner that he sleeps well if he takes "a pill," but he will feel groggy the next day, so he does not always take the medication.  He reported nightmares regarding the aircraft accident.  The examiner noted the Veteran to have behavior consistent with "manic episodes," including racing thoughts, and experiencing intervals of such a strong sex drive.  

Upon examination, the examiner found that the Veteran was dressed casually, sat comfortably, appeared to be in no acute distress, and his affect seemed to be "somewhat flattened."  The Veteran illustrated no deficits in communication or thought processes; the examiner indicated that the Veteran is able to maintain all activities of daily living including personal hygiene.  The examiner noted the Veteran's "long history" of cocaine abuse, but that the Veteran abused alcohol and the abuses "apparently started before" the Veteran witnessed any stressor events.  The examiner noted that the Veteran had a long history of "inappropriate" or criminal behavior.  The Veteran denied a history of suicide attempts and he denied hallucinations or delusions.  

The examiner opined that the Veteran's claimed in-service stressor, namely the airplane crash that caused the death of four Navy personnel, does not constitute a stressor event for PTSD.  The examiner indicated that the Veteran did not witness the event, and that although it is possible the Veteran has guilt related to the event, there is no indication or proof that the crash was caused by the missing tool.  Moreover, the examiner noted that the Veteran was not the party who allegedly left the tool in the aircraft's engine.  The examiner further explained that the Veteran's PTSD may come from another source, based on the examiner's review of the claim's file, including the atrocity of his brother's death, the alleged threat the Veteran experienced towards his own life when he was attacked in his front yard, and the experience of witnessing a police officer shooting a man next to him at a bar and having brain material on his own clothing.  In sum, the VA examiner opined that the Veteran does have PTSD, but that it was caused by events that occurred after he was discharged from active duty.  The examiner noted that the Veteran exhibits numerous symptoms consistent with bipolar disorder, given the pattern of behavior over the course of the Veteran's history, but he did not link that disorder to service, either.  The examiner explained that the Veteran did not receive any treatment for his bipolar disorder until he was discharged from active duty, which makes it "likely that this was not a source of impairment while he was in the military."  The examiner further stated that the Veteran's criminal behavior to support his drug habit is consistent with a personality disorder, and that his impairment and getting "into trouble with the law is predominantly from his personality disorder, and aggravated and complicated by his bipolar disorder."  The examiner found that the symptoms of all of the diagnoses did not manifest until after the Veteran got out of the military, and treatment for such occurred after he was released from active duty.  Hence, he stated, they are not considered to be service-related.  Finally, he opined that it is not at least as likely as not that the Veteran suffers from PTSD because of the missing tool or the plane crash that followed.

Since the September 2009 VA examination, VA treatment records have been associated with the claims file to include a June 2012 VA mental health note in which Dr. M.M. noted Axis I diagnoses of PTSD from multiple traumas after Navy and possible PTSD late onset from crash of jet while the Veteran was in the Navy for which he felt responsible.  Under 38 C.F.R. § 19.37(a), this evidence must be reviewed by the RO in the first instance as the period was prior to certification of the case to the Board.  Also, in light of the foregoing relevant evidence, the Board finds that an addendum opinion should be obtained.  In addition, the Veteran should be afforded one last opportunity to provide sufficient information to allow verification of the claimed stressor in which he alleged that he witnessed a police officer shoot a man next to him at a bar that resulted in brain material being splattered on his own clothing.  Updated VA treatment records should be obtained as well. 
  
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) that the Colorado Department of Corrections failed to provide records pursuant to the RO's second request of January 2009.  

2.  Ask the Veteran to provide sufficient information to allow verification of the claimed stressor in which he alleged that he witnessed a police officer shoot a man next to him at a Thailand bar that resulted in brain material being splattered on his own clothing.  

3.  Obtain VA treatment records dated since November 2012.

4.  The AMC should obtain an addendum opinion by a psychologist or psychiatrist regarding the nature and etiology of the Veteran's acquired psychiatric disorder, to include bipolar disorder and PTSD.  The file must be provided to and reviewed by the examiner.

Since the February 1999 and April 2004 opinions from Dr. S.B. and the September 2009 VA examination, a June 2012 VA mental health note in which Dr. M.M. noted Axis I diagnoses that included possible PTSD late onset from crash of jet while the Veteran was in the Navy for which he felt responsible, has been associated with the file.  In light of the foregoing, is it at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, to include bipolar disorder and PTSD as the result of the claimed in-service stressor event relating to a missing tool and the plane crash.

If another examination is necessary to address the question, then the Veteran should be scheduled for an examination.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

5.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


